In a proceeding instituted in the Surrogate’s Court of the county of Kings, by the petitioner, the widow of the testator, here respondent, for a judicial determination as to the construction of the “ Third ” clause of the last will and testament of the deceased, decree construing that clause to the effect that it was the intention of the testator by said provisions that the widow should receive an absolute estate in the entire residue thereof, subject to divestment as to two-thirds thereof in the event of her remarriage, and until the happening of such event her ownership is absolute, and awarding other consistent and appropriate relief, together with the order granting reargument and on reargument denying a motion “ for an alteration of the result previously obtained,” severally unanimously affirmed, with costs, payable by the appellant personally. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [165 Misc. 122.]